DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is responsive to the Amendment filed on 10/7/2021. Claims 1-20 are currently pending in the present application.
Terminal Disclaimer
The terminal disclaimer filed on 10/7/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed on 10/7/2021 with respect to claims 1-20 have been fully considered and are persuasive. The rejection of the claims has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
accessing a full image snapshot corresponding with a third version of a third virtual machine;
generating a third signature for the third version of the third virtual machine, the generating the third signature includes generating a plurality of hash values corresponding with a plurality of data blocks within the full image snapshot;
comparing the third signature for the third version of the third virtual machine with a first signature for the first version of the first virtual machine;
generating a dependent base file comprising data differences between the first version of the first virtual machine and the third version of the third virtual machine;
storing the dependent base file using the second storage device;
accessing a second instruction from the computing device;
detecting that the third version of the third virtual machine should be generated based on the second instruction;
accessing the base image associated with the first version of the first virtual machine from the first storage device while accessing the dependent base file from the second storage device in response to detecting that the third version of the third virtual machine should be generated;
generating at least a portion of a fourth file corresponding with the third version of the third virtual machine using the base image associated with the first version of the first virtual machine and the dependent base file; and
transmitting the at least the portion of the fourth file to the computing device”, as recited in the independent claims 1, 12 and 20.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571)270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        10/13/2021